Citation Nr: 0533393	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder (claimed as arthritis of multiple joints).

2.  Entitlement to service connection for a heart disorder.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from August 1944 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied service connection for a 
heart disorder; multiple joint arthritis; and left elbow 
disorder.  The veteran perfected an appeal as to these 
service connection claims.

In September 2003, the Board remanded the case for further 
development.  Pursuant to the remand instructions, in a 
February 2004 letter the RO asked the veteran to specify 
which joints were involved in his claimed arthritis of 
multiple joints.  The veteran did not subsequently provide 
that information.  Review of the record including the report 
of the most recent VA examination in February 2005, however, 
reflects that the veteran's claim regarding multiple joint 
arthritis involved the knees, left elbow, and left shoulder.  

Subsequently, in a February 2005 rating decision, the RO 
granted entitlement to the following: (1) a separate 
evaluation for arthritis, right knee, for which the RO 
assigned a 10 percent rating based on limitation of flexion, 
and assigned a zero percent evaluation for limitation of 
extension of the right knee, both ratings effective July 21, 
1999; (2) a separate evaluation for arthritis, left knee, for 
which the RO assigned a 10 percent rating, effective July 21, 
1999; and (3) service connection for arthritis of the left 
elbow, for which the RO assigned a zero percent rating, 
effective July 21, 1999.  The Board notes with respect to the 
left and right knee disabilities, that at the time of the 
December 2001 rating decision, service connection was already 
in effect for chondritis, right knee (10 percent rating) and 
chondritis, left knee (zero percent rating), both effective 
from July 21, 1999.

In the supplemental statement of the case issued at the same 
time as the February 2005 rating decision, the RO continued 
to deny service connection for a heart disorder, and for 
arthritis of the left shoulder.  With the February 2005 
rating decision grant with respect to the knees and left 
elbow, the remainder of the multiple joint arthritis claim on 
appeal consists solely of the claim for service connection 
for arthritis of the left shoulder, as reflected in the 
relevant issue on page one of this decision.  There is no 
indication that the veteran claims otherwise, as indicated in 
the November 2005 hearing memorandum, which lists as a claim, 
arthritis of the left shoulder.


FINDINGS OF FACT

1.  Credible evidence has not been presented that a left 
shoulder disorder had an onset during active military service 
or until many years after service; arthritis is not present 
in the left shoulder; and there is no medical evidence of an 
etiological relationship between any left shoulder disorder 
and active duty.

2.  Credible evidence has not been presented that the 
veteran's heart disorder had an onset during active military 
service, or within a year thereafter.  There is no medical 
evidence of an etiological relationship between the heart 
disorder and active duty.


CONCLUSIONS OF LAW

1.  An arthritis disorder of the left shoulder was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2005).

2.  A heart disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. Part 4, §§ 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in April 2001, January 2002, and in 
February, April, July, and December 2004, as well as in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that VCAA-compliant notice was not provided to 
the appellant prior to the first unfavorable adjudication of 
this case, after VCAA-compliant notice was sent, the claim 
was readjudicated without "taint" from prior adjudications.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

On appeal, the veteran claims entitlement to service 
connection for a heart disorder and for arthritis of the left 
shoulder.  Below, the Board sets forth the laws and 
regulations applicable to the claims on appeal and 
adjudicated here and in relation to those laws and 
regulations, analyzes the information and evidence pertinent 
to this case.  The Board has reviewed all of the considerable 
evidence of record relevant to the claim.  The evidence 
consists of the veteran's contentions; service personnel and 
medical records; medical records showing private and VA 
treatment for various conditions and dated from 1991 through 
December 2004; reports of relevant VA examinations; and 
published material.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here below, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to the claim.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis and 
cardiovascular-renal disease, including organic heart 
disease, may be presumed to have been incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).   

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

As noted above, the evidence consists of the veteran's 
contentions; service personnel and medical records; medical 
records showing private and VA treatment for various 
conditions and dated from 1991 through December 2004; reports 
of relevant VA examinations; and published material.  
Pertinent factual background regarding the heart disorder and 
arthritis of the left shoulder claims is as follows.  Service 
medical records do not show that the veteran was seen for any 
complaints, injuries or treatment considered at the time to 
be associated with heart disorder or left shoulder injury or 
arthritis.  

During a May 1955 VA examination, the veteran's complaints 
did not include any regarding the left shoulder or heart; and 
on examination of the cardiovascular system, there were no 
murmurs, thrills or arrhythmias.  Peripheral vessels and 
heart size were normal.  Blood pressure was measured as 
120/80.  There are no abnormal findings regarding the left 
shoulder.  No left shoulder or heart disorders were 
diagnosed.

An April 1991 statement from Steven W. Cross, M.D., shows 
that the veteran had recently experienced intermittent, 
rather marked dyspnea on exertion, and at times had a slow 
heart rate as low as in the 30s, and sometimes quite 
irregular.  Dr. Cross opined that the etiology of the 
veteran's intermittent exercise intolerance was not entirely 
clear but his impression was that this was related to 
paroxysms of atrial fibrillation 

A June 1991 statement from Dr. Cross shows that the veteran 
was previously evaluated for recurrent, vague chest 
discomfort and exercise intolerance; and was hospitalized in 
November 1990, when cardiac catheterization was performed, 
showing 75% narrowing of the mid-right coronary artery with 
trivial aortic insufficiency and normal left ventricular 
systolic function.  He also had a history of paroxysmal 
atrial fibrillation and had had rather significant resting 
bradycardia.

Private hospital records show that in June 1991, the veteran 
underwent pacemaker implantation, in treatment for a 
diagnosis of coronary artery disease; sick sinus syndrome 
with sinus brady with intermittent atrial fibrillation with 
increasing lethargy, weakness, and dyspnea on exertion.  

A July 1991 statement from Steven W. Cross, M.D., shows that 
the veteran was hospitalized two weeks before when he had a 
dual-chamber pacemaker implanted in treatment for sick sinus 
syndrome with recurrent sinus brady arrhythmias that were 
symptomatic.

Private hospital records show that the veteran underwent 
coronary artery bypass grafting in June 1995 in treatment of 
a diagnosed arteriosclerotic coronary disease with 
progressive angina.

The report of a September 1999 VA examination for joints 
indicates that the veteran reported that he had inflammatory 
arthritis in his shoulders.  However, overall his complaints 
generally referred to problems with his knees, and the report 
does not reflect examination or findings referring to the 
shoulders.

The report of an April 2004 VA examination for joints 
contains no complaints or findings referable to the left 
shoulder.

The report of an April 2004 VA examination of the heart shows 
that the veteran reported that he believed that he suffered 
rheumatic fever at age four, and has had a leaky valve since 
then.  The examiner noted a past medical history of 
arrhythmia, atrial fibrillation, associated with sick sinus 
syndrome diagnosed in 1991 at which time a pacemaker was 
inserted.  Also, the examiner noted the veteran developed 
chest pain and required coronary artery bypass grafting in 
1995, with no recurrence since then.  The veteran also had a 
history of hypertension and hyperlipidemia for about six 
months.  The veteran complained of having dyspnea with 
minimal exertion, and of postural dizziness without syncope.

After examination, the report contains an assessment of (1) 
status post pacemaker insertion for sick sinus syndrome, 
etiology unknown; (2) coronary artery disease, status post 
coronary artery bypass grafting with no recurrence of 
stenosis noted on cardiac testing, symptomatic at this time; 
and (3) questionable history of rheumatic heart disease with 
no evidence of leaky valve on examination today, no evidence 
noted on cath and no history of any surgery whatsoever in the 
record.  The examiner noted that the C-file was reviewed.

The examiner concluded the examination report with the 
following opinions.  The veteran does have diagnosed heart 
disease; however, it does not appear as likely as not 
attributable to his military service.  The veteran states he 
has a remote history of rheumatic valve disease, however, 
this was not symptomatic either currently nor is it noted 
that he was symptomatic during his active service in World 
War II.   

The report of a February 2005 VA examination for joints shows 
that the veteran reported that his left knee and left 
shoulder gives him no symptoms whatsoever.  The examiner 
noted that review of the claims file revealed no evidence of 
a shoulder injury while in service.  The veteran stated that 
he did not receive or have any injury to the left shoulder 
while in service.  He reported that he has had symptoms of 
left shoulder pain for the last three to four years, and that 
it has been marked primarily by decreased range of motion and 
pain when he attempts to abduct his arm from the side.  He 
reported that the pain was localized to the deltoid region.  
He reported that the pain was primarily constant, and that he 
had received steroid injections in the past, which helped 
considerable.  X-ray examination of the left shoulder was 
within normal limits.  

After examination, the report contains an impression 
including that in regards to the left shoulder, the veteran 
has evidence of rotator cuff tear of a degenerative nature; 
and there is no underlying degenerative joint disease 
present.  The examiner opined that this condition did not 
manifest itself during the veteran's service, and in fact, 
only became symptomatic in the last three to four years.
 
A.  Arthritis of the Left Shoulder

The Board notes that the medical record contains competent 
evidence of a current left shoulder disorder as just noted 
above-evidence of rotator cuff tear of a degenerative 
nature.  However, during the February 2005 VA examination, X-
ray evidence revealed that no degenerative joint disease of 
the left shoulder was present. 

As to the claim for arthritis of the left shoulder, without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, the Board must conclude that the claim for service 
connection for arthritis of the left shoulder, must be 
denied.  

With respect to the diagnosed rotator cuff tear of a 
degenerative nature, there is no evidence of any associated 
injury or condition in service or for many years afterward.  
During the most recent VA examination, the veteran himself 
reported that he did not receive or have any injury to the 
left shoulder while in service, and that he has had symptoms 
of left shoulder pain for only the last three to four years.

Statements in July 1999 and January 2001 from James C. 
Sutherland, Jr., M.D. indicate that the veteran had 
musculoskeletal complaints suspected in July 1999 to be 
either osteoarthritis or early sero-negative rheumatoid 
arthritis.  In January 2001, Dr. Sutherland noted that the 
veteran's sero-negative rheumatoid arthritis appeared to be 
stable on low dose Prednisone.  However, there is no evidence 
of this condition during or within several decades after 
service.

There is no evidence that the veteran sought treatment for 
any left shoulder condition-claimed as arthritis of the left 
shoulder-until many decades after service ended in 1947.  
This extended period without treatment weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

None of the medical evidence suggests a link between any 
current left shoulder condition, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the February 2005 VA examination, the examiner opined that 
the veteran's left shoulder condition did not manifest itself 
during the veteran's service, and only became symptomatic in 
the last three to four years.  Therefore, there is no medical 
evidence establishing that a relationship is possible between 
the claimed disorder and service.  Finally, there is no 
evidence of arthritis of the left shoulder dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309. (2002). 

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has arthritis of the left shoulder which is 
related to service.  As the preponderance of the evidence is 
against the claim for service connection for the disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

While the veteran believes that he has arthritis of the left 
shoulder which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Heart Disorder

The Board notes that the medical record contains competent 
evidence of a current heart disorder, most recently diagnosed 
during VA examination in April 2004, as (1) status post 
pacemaker insertion for sick sinus syndrome, etiology 
unknown; and (2) coronary artery disease, status post 
coronary artery bypass grafting with no recurrence of 
stenosis noted on cardiac testing, symptomatic at this time.  
At that time, the examiner also noted in the diagnosis a 
questionable history of rheumatic heart disease with no 
evidence of leaky valve on examination today, no evidence 
noted on cath and no history of any surgery whatsoever in the 
record.  

In sum, there is no evidence of any associated injury or 
heart condition in service or for many years afterward.  The 
first evidence of any heart disorder is shown in private 
medical records dated in April 1991, when the veteran was 
seen after he recently experienced intermittent, rather 
marked dyspnea on exertion, and at times had a slow heart 
rate as low as in the 30s.  A June 1991 statement from Dr. 
Cross shows that the veteran was previously evaluated for 
recurrent, vague chest discomfort and exercise intolerance; 
and was hospitalized in November 1990, when a cardiac 
catheterization was performed.

There is no evidence that the veteran sought treatment for 
any cardiovascular/heart condition until many decades after 
service ended in 1947.  The first indication is contained in 
treatment records dated in 1991 which refer at the earliest, 
to treatment of symptoms in 1990.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

None of the medical evidence suggests a link between any 
current heart disorder, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service.  Most recently, at the April 
20045 VA heart examination, the examiner opined that the 
veteran's diagnosed heart disease did not appear as likely as 
not attributable to his military service.  The examiner also 
opined that a questionable history of rheumatic heart disease 
was not shown to be symptomatic currently or during service.   
Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed heart disorder 
and service.  Finally, there is no evidence of a heart 
disease dated within one year of separation from active duty 
service, such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. (2002). 

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has heart disorder which is related to service.  
As the preponderance of the evidence is against the claim for 
service connection for the disorder, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has a heart disorder which 
is related to his military service, he is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
 

ORDER

Service connection for arthritis of the left shoulder is 
denied.
 
Service connection for heart disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


